Citation Nr: 0820536	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  07-11 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for high 
frequency hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.  He served in a reserve capacity from November 
1967 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
high frequency hearing loss and assigned a noncompensable 
rating.  In July 2005, the veteran asked for reconsideration 
of the initial rating which the RO subsequently treated as a 
claim for an increased rating for hearing loss.  For the 
purposes of this decision, the appeal is deemed to be for a 
claim against the initial rating.


FINDING OF FACT

The veteran manifests Level I hearing in the left ear and 
Level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in September 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased evaluation; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In 
January 2007, the veteran notified VA that he had nothing 
further to submit.  Due to the nature of this claim, 
specifically an appeal of the initial rating assigned, 
adequate notice was delivered after the initial assignment of 
the rating.  However, following the June 2005 initial rating, 
the AOJ readjudicated the claim based on all the evidence in 
November 2005 and again in March 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Disability Evaluations

The veteran seeks a higher initial evaluation for his service 
connected high frequency hearing loss, currently rated at 
zero percent.  Disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

In assigning a noncompensable evaluation for the veteran's 
hearing loss, the RO considered the veteran's pertinent 
history and the objective medical findings.  In a VA 
audiological evaluation in May 2005, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
30
25
80
LEFT
30
25
25
70
75

The puretone threshold average from 1000 to 4000 hertz (Hz) 
recorded for the right ear was 41 decibels, and was 49 
decibels for the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent on the right and 92 percent 
on the left.  The diagnosis was sensorineural hearing loss.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the right ear (0 to 41 average puretone 
threshold, with between 84 and 90 percent speech 
discrimination).  Based on the same table, these results 
yield a numerical designation of I for the left ear (42 to 49 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designation of I for the better ear and II for the 
poorer ear into Table VII produces a noncompensable 
evaluation under Diagnostic Code 6100.

The veteran submitted results from seven audiological 
examinations conducted by private practitioners between 
January 2005 and July 2006.  The report from each of these 
evaluations is incomplete and does not provide sufficient 
information to apply the criteria for compensation presented 
in the federal regulation.  However, it should be noted that 
the information that is available from these private exams 
appears to be consistent with that conducted by the VA.  The 
VA audiological examination is the only exam of record that 
provides all of the information necessary to apply the 
appropriate regulation and, absent credible evidence to the 
contrary, the Board is not in a position to further question 
the results of this exam.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

The veteran raises the contention that the audiometric 
testing procedures do not take into consideration the effect 
that his service connected hearing loss has upon his daily 
life, in particular during individual conversations and 
telephone calls, and while watching television or 
communicating with customers in his previous capacity as a 
salesman.  See VA Form 9, April 2007.  Audiometry testing in 
a sound-controlled room is the standard practice for VA 
audiological evaluation and is accepted by the general 
medical community.  Absent compelling medical evidence 
demonstrating that such audiometric tests produce inaccurate, 
misleading, or otherwise clinically unacceptable test 
results, the veteran's argument is not persuasive.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

While the VA acknowledges the difficulties that can be 
presented by even a minor hearing loss, the pertinent case 
law provides that the assignment of disability ratings for 
hearing impairment is to be derived solely by the mechanical 
application of the ratings schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Accordingly, based on the veteran's audiometric evaluations 
of record, an initial compensable rating is not warranted.  

The medical evidence of record does not show that the veteran 
has an exceptional pattern of hearing impairment that 
warrants consideration under Table VIa under 38 C.F.R. 
§ 4.86.  Specifically, it does not demonstrate that the 
puretone threshold of each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or 
that the threshold is 30 decibels or less at 1000 Hz, and 70 
decibels or more at 2000 Hz.  Table VIa is, therefore, 
inapplicable. 


In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In this case, the veteran's hearing acuity 
has remained relatively static; therefore, staged ratings are 
not appropriate.


ORDER

Entitlement to an initial compensable rating for high 
frequency hearing loss is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


